Thornton, J.
Motion to dismiss appeals.
In this case appellant took appeals from, two orders, and filed one undertaking on appeal not distinctly referring to either appeal. The language used in the undertaking filed recites only - one appeal without distinguishing which of the two appeals was referred to. The undertaking so filed is no undertaking at all. It is so ambiguous that it must be regarded as if none had been filed. (People v. Center, 61 Cal. 191; Corcoran v. Desmond, ante, p. 100.)
An application is made to this court by appellant to be allowed to file the proper undertakings under section 954, Code of Civil Procedure. The section referred to does not authorize it. It only authorizes a new undertaking when the one filed is insufficient. But in this *627case there has really been none filed. To allow new ones to be filed would be in effect to permit a new appeal to be perfected after the time fixed by law. (Hastings v. Halleck, 10 Cal. 31.)
Application to file other undertakings denied, and the appeals dismissed.
McFarland, J., and Sharpstein, J., concurred.
Hearing in Bank denied.